JS 44 (Rev. 10/20)   Case 2:21-cv-00003-HCN-DBP Document
                                             CIVIL COVER 1 SHEET
                                                           Filed 01/04/21 PageID.1 Page 1 of 1
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                          DEFENDANTS
                                                                                                           TRANSWORLD SYSTEMS, INC.; U.S.
         JAMES T SNARR,                                                                                    BANK; NATIONAL COLLEGIATE
   (b)   County of Residence of First Listed Plaintiff           Salt Lake County                          STUDENT       LOAN
                                                                                                           County of Residence    TRUST
                                                                                                                               of First Listed 2006  3
                                                                                                                                               Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                           NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                      THE TRACT OF LAND INVOLVED.
                                                                                                                                                     Case: 2:21−cv−00003
   (c)   Attorneys (Firm Name, Address, and Telephone Number)                                               Attorneys (If Known)
                                                                                                                                                     Assigned To : Nielson, Howard C., Jr
                                                                                                                                                     Assign. Date : 1/4/2021
         Daniel M. Baczynski                                                                               George W. Burbidge II
                                                                                                                                                     Description: Snarr v. Transworld Systems et al

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                     and One Box for Defendant)
  1    U.S. Government               ✖ 3   Federal Question                                                                      PTF        DEF                                          PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                        Citizen of This State            1        ✖ 1       Incorporated or Principal Place      ✖ 4      4
                                                                                                                                                        of Business In This State

  2    U.S. Government                 4   Diversity                                              Citizen of Another State            2          2    Incorporated and Principal Place           5         5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                  Citizen or Subject of a             3          3    Foreign Nation                             6         6
                                                                                                    Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                     Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                              FORFEITURE/PENALTY                       BANKRUPTCY                        OTHER STATUTES
  110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY               625 Drug Related Seizure             422 Appeal 28 USC 158        375 False Claims Act
  120 Marine                          310 Airplane                    365 Personal Injury -              of Property 21 USC 881           423 Withdrawal               376 Qui Tam (31 USC
  130 Miller Act                      315 Airplane Product                Product Liability          690 Other                                28 USC 157                   3729(a))
  140 Negotiable Instrument                Liability                  367 Health Care/                                                                                 400 State Reapportionment
  150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                                  PROPERTY RIGHTS              410 Antitrust
      & Enforcement of Judgment            Slander                        Personal Injury                                                  820 Copyrights              430 Banks and Banking
  151 Medicare Act                    330 Federal Employers’              Product Liability                                                830 Patent                  450 Commerce
  152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                                835 Patent - Abbreviated    460 Deportation
       Student Loans                  340 Marine                          Injury Product                                                       New Drug Application    470 Racketeer Influenced and
       (Excludes Veterans)            345 Marine Product                  Liability                                                        840 Trademark                   Corrupt Organizations
  153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                        LABOR                        880 Defend Trade Secrets  ✖ 480 Consumer Credit
      of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud                710 Fair Labor Standards                  Act of 2016                 (15 USC 1681 or 1692)
  160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending               Act                                                           485 Telephone Consumer
  190 Other Contract                      Product Liability           380 Other Personal             720 Labor/Management                  SOCIAL SECURITY                 Protection Act
  195 Contract Product Liability      360 Other Personal                  Property Damage                Relations                         861 HIA (1395ff)            490 Cable/Sat TV
  196 Franchise                           Injury                      385 Property Damage            740 Railway Labor Act                 862 Black Lung (923)        850 Securities/Commodities/
                                      362 Personal Injury -               Product Liability          751 Family and Medical                863 DIWC/DIWW (405(g))          Exchange
                                          Medical Malpractice                                            Leave Act                         864 SSID Title XVI          890 Other Statutory Actions
      REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS              790 Other Labor Litigation            865 RSI (405(g))            891 Agricultural Acts
  210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:                 791 Employee Retirement                                           893 Environmental Matters
  220 Foreclosure                     441 Voting                      463 Alien Detainee                 Income Security Act              FEDERAL TAX SUITS            895 Freedom of Information
  230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                                870 Taxes (U.S. Plaintiff       Act
  240 Torts to Land                   443 Housing/                        Sentence                                                              or Defendant)          896 Arbitration
  245 Tort Product Liability              Accommodations              530 General                                                          871 IRS—Third Party         899 Administrative Procedure
  290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty                  IMMIGRATION                            26 USC 7609                Act/Review or Appeal of
                                          Employment                  Other:                         462 Naturalization Application                                        Agency Decision
                                      446 Amer. w/Disabilities -      540 Mandamus & Other           465 Other Immigration                                             950 Constitutionality of
                                          Other                       550 Civil Rights                   Actions                                                           State Statutes
                                      448 Education                   555 Prison Condition
                                                                      560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement
V. ORIGIN (Place an “X” in One Box Only)
  1 Original             ✖   2 Removed from                 3      Remanded from                4 Reinstated or             5 Transferred from    6 Multidistrict                        8 Multidistrict
    Proceeding                 State Court                         Appellate Court                Reopened                    Another District        Litigation -                         Litigation -
                                                                                                                              (specify)               Transfer                             Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                       pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446
VI. CAUSE OF ACTION                    Brief description of cause:
                                       Plaintiff claims violation of fair debt collection act
VII. REQUESTED IN     ✖                     CHECK IF THIS IS A CLASS ACTION                          DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                                                                             JURY DEMAND:                  ✖   Yes          No
VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                        JUDGE         James Gardner                                           DOCKET NUMBER 200907478
DATE                                                                  SIGNATURE OF ATTORNEY OF RECORD
Dec 30, 2020                                                          /s/ George W. Burbidge II
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                    APPLYING IFP                                      JUDGE                             MAG. JUDGE
